DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Quality-Based Multiple-Sensor Fusion in an Industrial Wireless Sensor Network for MCM”, Kreibich et al. (referred hereafter Kreibich et al.).
Referring to claim 1, Kreibich et al. disclose a monitoring system for data collection in an industrial environment (Abstract), the system comprising: 
a data storage structured to store detection parameters (e.g., vibration signal/waveform/data) for a plurality of input channels (e.g., sensor nodes – Figure 1; page 4904, II. Diagnostic Signal Classification section);
a data collector (e.g., MCM IWSN – Figure 1; Abstract) communicatively coupled to the plurality of input channels (Figure 1), wherein the data collector collects data from the plurality of input channels based on the detection parameters (e.g., vibration magnitude/RMS vibration velocity/acceleration/displacement values – page 4906, A. Extracting Signal Features section) (page 4904, III. Diagnostic Information Transfer Through IWSN-Based MCM System section);
Figure 1) structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels (page 4904, III. Diagnostic Information Transfer Through IWSN-Based MCM System section); and
a data analysis circuit structured to analyze the collected data from the plurality of input channels (page 4906, A. Extracting Signal Features section; B. Quality Estimation section; C. Data Compression section; Table II),
wherein one of the plurality of input channels is connected to a vibration sensor providing continuous vibration data (Figure 4), wherein when the data analysis circuit detects a measured vibration data value outside a predetermined range for the continuous vibration data, the data collector switches from a first detection parameter to a second detection parameter for data collection from the one of the plurality of input channels connected to the vibration sensor (pages 4906-4907, A. DST-Based Fusion Method section, Figure 2; pages 4907-4908, B. Fuzzy-Logic-Based Fusion Method; page 4909, VI. Implementation of the Proposed Methods section, Figures 3-4). 
As to claim 2, Kreibich et al. disclose a monitoring system for data collection in an industrial environment (Abstract), wherein the vibration sensor is a tri-axial sensor connected to multiple input channels (e.g., vibration magnitude/RMS vibration velocity/acceleration/displacement values – page 4906, A. Extracting Signal Features section; Figure 1). 
Referring to claim 3, Kreibich et al. disclose a monitoring system for data collection in an industrial environment (Abstract), wherein the vibration sensor generates a gap-free digital waveform (e.g., “This gives a maximum WSN throughput of 139 kb/s. For an 8-bit A/D converter, a centralized system is able to stream an uncompressed vibration signal in real-time mode from only two sensor nodes to a sink node.” – page 4904, 2nd col., 1st – 3rd para.) from which the data analysis circuit detects an anomalous condition (e.g., “Typical mechanical fault development has a progressive character. A signal feature computed per one or more period (shaft revolution) can be considered as time invariant for a given time interval (between two events).” - page 4904, A. Asynchronous Data Transfer section). 
As to claim 4, Kreibich et al. disclose a monitoring system for data collection in an industrial environment (Abstract), wherein the data analysis circuit analyzes a first and a second of e.g., frequency spectrum) from which the data analysis circuit detects the measured vibration data value outside the predetermined range (e.g., outlier detection) for the continuous vibration data (pages 4909-4911, B. Performance Evaluation of IWSN Quality-Based Fusion section; Figure 5). 
Referring to claim 5, Kreibich et al. disclose a monitoring system for data collection in an industrial environment (Abstract), wherein the data analysis circuit analyzes frequency components in detecting the measured vibration data value outside the predetermined range (e.g., outlier detection - pages 4909-4911, B. Performance Evaluation of IWSN Quality-Based Fusion section; Figure 5). 
As to claim 6, Kreibich et al. disclose a monitoring system for data collection in an industrial environment (Abstract), wherein the data analysis circuit analyzes a signal condition for signal-to-noise (e.g., signal-to-noise ratio (SNR)) in detecting the measured vibration data value outside the predetermined range (pages 4909-4911, B. Performance Evaluation of IWSN Quality-Based Fusion section; Figure 5). 
Referring to claim 7, Kreibich et al. disclose a monitoring system for data collection in an industrial environment (Abstract), wherein the data collector switches from the first detection parameter to the second detection parameter by modifying a data collection trajectory by changing a vibration sensor monitoring location (pages 4904-4905, B. WSN Node Redundancy and Information Fusion section; Table II). 
As to claim 8, Kreibich et al. disclose a monitoring system for data collection in an industrial environment (Abstract), wherein the data collector switches from a first detection parameter to a second detection parameter by modifying a data collection trajectory by changing a vibration sensor capability (page4904-4905, B. WSN Node Redundancy and Information Fusion section; Table II). 
Referring to claim 9, Kreibich et al. disclose a computer-implemented method for data collection in an industrial environment (Abstract), the method comprising:
Figure 1; page 4904, II. Diagnostic Signal Classification section);
collecting data from a plurality of input channels communicatively coupled to a data collector, wherein the collecting data is based on the detection parameters (e.g., vibration magnitude/RMS vibration velocity/acceleration/displacement values – page 4906, A. Extracting Signal Features section) (page 4904, III. Diagnostic Information Transfer Through IWSN-Based MCM System section);
interpreting a plurality of detection values from the collected data by a data acquisition circuit, each of the plurality of detection values corresponding to at least one of the plurality of input channels (page 4904, III. Diagnostic Information Transfer Through IWSN-Based MCM System section); and
analyzing the collected data from the plurality of input channels (page 4906, A. Extracting Signal Features section; B. Quality Estimation section; C. Data Compression section; Table II),
wherein one of the plurality of input channels is connected to a vibration sensor providing continuous vibration data (Figure 4), wherein the analyzing comprises detecting a measured vibration data value outside a predetermined range for the continuous vibration data, and switching from a first detection parameter to a second detection parameter for data collection from the one of the plurality of input channels connected to the vibration sensor (pages 4906-4907, A. DST-Based Fusion Method section, Figure 2; pages 4907-4908, B. Fuzzy-Logic-Based Fusion Method; page 4909, VI. Implementation of the Proposed Methods section, Figures 3-4). 
As to claim 10, Kreibich et al. disclose a computer-implemented method for data collection in an industrial environment (Abstract), wherein the vibration sensor generates a gap-free digital waveform (e.g., “This gives a maximum WSN throughput of 139 kb/s. For an 8-bit A/D converter, a centralized system is able to stream an uncompressed vibration signal in real-time mode from only two sensor nodes to a sink node.” – page 4904, 2nd col., 1st – 3rd para.) from which the analyzing detects an anomalous condition (e.g., “Typical mechanical fault development has a progressive character. A signal feature computed per one or more period (shaft revolution) can be considered as time invariant for a given time interval (between two events.)” - page 4904, A. Asynchronous Data Transfer section). 
Abstract), wherein the analyzing further comprises determining a relative phase difference (e.g., frequency spectrum) between a first and a second of the plurality of input channels, each connected to vibration sensors, and wherein the detecting the measured vibration data values outside the predetermined range (e.g., outlier detection) is in response to the relative phase difference (pages 4909-4911, B. Performance Evaluation of IWSN Quality-Based Fusion section; Figure 5). 
As to claim 12, Kreibich et al. disclose a computer-implemented method for data collection in an industrial environment (Abstract), wherein the analyzing further comprises determining frequency components of the continuous vibration data, and wherein the detecting the measured vibration data values outside the predetermined range is in response to the frequency components (pages 4909-4911, B. Performance Evaluation of IWSN Quality-Based Fusion section; Figure 5). 
Referring to claim 13, Kreibich et al. disclose a computer-implemented method for data collection in an industrial environment (Abstract), wherein analyzing further comprises performing a signal conditioning to improve signal-to-noise ratio (e.g., signal-to-noise ratio (SNR)) in the continuous vibration data (pages 4909-4911, B. Performance Evaluation of IWSN Quality-Based Fusion section; Figure 5). 
As to claim 14, Kreibich et al. disclose a computer-implemented method for data collection in an industrial environment (Abstract), wherein the performing the signal conditioning further comprises at least one of filtering the continuous vibration data and anti-aliasing the continuous vibration data (e.g., Kalman filter - page 4906, 2nd col., 2nd para.). 
Referring to claim 15, Kreibich et al. disclose a computer-implemented method for data collection in an industrial environment (Abstract), wherein the data collector comprises a multiplexer, and wherein the performing the signal conditioning is performed before switching of the multiplexer (e.g., “Multiple sensor nodes measure similar mixtures of signals of interest, and DST- or fuzzy-based information fusion was used to improve the resulting signal quality.” – page 4911, VIII. Conclusion section; Figure 3). 
Abstract), the apparatus comprising:
a data storage structured to store detection parameters (e.g., vibration signal/waveform/data) for a plurality of input channels (e.g., sensor nodes – Figure 1; page 4904, II. Diagnostic Signal Classification section);
a data collector (e.g., MCM IWSN – Figure 1; Abstract) communicatively coupled to the plurality of input channels (Figure 1), wherein the data collector collects data from the plurality of input channels based on the detection parameters (e.g., vibration magnitude/RMS vibration velocity/acceleration/displacement values – page 4906, A. Extracting Signal Features section) (page 4904, III. Diagnostic Information Transfer Through IWSN-Based MCM System section);
a data acquisition circuit (Figure 1) structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels (page 4904, III. Diagnostic Information Transfer Through IWSN-Based MCM System section); and
a data analysis circuit structured to analyze the collected data from the plurality of input channels (page 4906, A. Extracting Signal Features section; B. Quality Estimation section; C. Data Compression section; Table II),
wherein a first one of the plurality of input channels is connected to a tri-axial vibration sensor, wherein a second one of the plurality of input channels is connected to a single axis vibration sensor, and wherein the tri-axial and single axis vibration sensors provide continuous vibration data (e.g., vibration magnitude/RMS vibration velocity/acceleration/displacement values – page 4906, A. Extracting Signal Features section; Figure 1), wherein when the data analysis circuit detects a measured vibration data value outside a predetermined range (e.g., outlier detection) for the continuous vibration data (pages 4909-4911, B. Performance Evaluation of IWSN Quality-Based Fusion section; Figure 5), the data collector switches from a first detection parameter to a second detection parameter for data collection from the one of the plurality of input channels (pages 4906-4907, A. DST-Based Fusion Method section, Figure 2; pages 4907-4908, B. Fuzzy-Logic-Based Fusion Method; page 4909, VI. Implementation of the Proposed Methods section, Figures 3-4), wherein the first detection e.g., “Most MCM systems are partially based on vibration monitoring, where the sampling rate is related to the rotating speed and the number of significant harmonics, and is computed using the Nyquist–Shannon sampling theorem.”- page 4904, 2nd col., 2nd para./“Fast-changing signal sampling, such as vibration monitoring, requires producing too many samples for efficient deployment of such fusion within the WSN.” – page 4904-4905, B. WSN Node Redundancy and Information Fusion section; Table II; page 4909, A. Direct Data Transfer Between the Sensor and the Gateway section). 

Referring to claim 17, Kreibich et al. disclose an apparatus for monitoring data collection in an industrial environment (Abstract), wherein the data collector is structured to use interpolation to increase an effective sampling speed (page 4904, 2nd col., 2nd para.) of at least one of the plurality of input channels (e.g., “Feature fusion: This fusion involves extracting representative features from the sensor raw data. Many feature vectors are then combined into a single vector. We propose a fusion of signal features extracted in the sensor node from the acquired signal. Feature fusion is driven by a quality parameter composed from the health of the nodes and the descriptors of the measured signal behavior.” – page 4904-4905, B. WSN Node Redundancy and Information Fusion section; Table II). 
As to claim 18, Kreibich et al. disclose an apparatus for monitoring data collection in an industrial environment (Abstract), wherein the data collector is further structured to use decimation to decrease an effective sampling speed (page 4904, 2nd col., 2nd para.) of at least one of the plurality of input channels (page 4904-4905, B. WSN Node Redundancy and Information Fusion section; Table II). 
Referring to claim 19, Kreibich et al. disclose an apparatus for monitoring data collection in an industrial environment (Abstract), wherein the data analysis circuit analyzes the first and the second of the plurality of input channels to determine a relative phase difference (e.g., frequency spectrum) , and detects the measured vibration data value outside the predetermined range (e.g., outlier detection) for the continuous vibration data in response to the relative phase difference (pages 4909-4911, B. Performance Evaluation of IWSN Quality-Based Fusion section; Figure 5). 
As to claim 20, Kreibich et al. disclose an apparatus for monitoring data collection in an industrial environment (Abstract), wherein the data analysis circuit performs a signal conditioning e.g., signal-to-noise ratio (SNR)) in the continuous vibration data (pages 4909-4911, B. Performance Evaluation of IWSN Quality-Based Fusion section; Figure 5). 
Response to Arguments
3.	Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive.
	In regard claims 1-20 rejected under 35 U.S.C. 102(a)(1) over Kreibich et al., Applicant argues:
	
    PNG
    media_image1.png
    439
    739
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    880
    730
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    238
    735
    media_image3.png
    Greyscale

	
Examiner’s response:
First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).   

Second, Kreibich et al. disclose:
“Sensor node—The program for the sensor node includes the option to engage one of implemented feature extraction methods. As shown in Fig. 4, we evaluate three time-domain input options, i.e., the RMS method, the Crest factor method, and a third method (labeled as 1), which is the raw data signal from the sensor. Passing the raw measured signal through the last option (FFT algorithm), we obtain a frequency spectrum.” 
(Kreibich et al., page 4909, 1st col., Sensor node section)
we acquire a vibration signal per 2 s, we get 16 000 samples. Feature extraction significantly reduces this number. RMS and Crest factor gives their figure per selected period (e.g., 1 per 1 s of sampling). For FFT, the output data will be reduced to one-half, i.e., 8000 samples.”
(Kreibich et al., page 4909, A, Direct Data Transfer Between the Sensor and the Gateway section)


    PNG
    media_image4.png
    442
    604
    media_image4.png
    Greyscale

Thus, Kreibich et al. disclose:
“the plurality of input channels (e.g., input channels (1), RMS, Crest, FFT – Figure 4) is connected to a vibration sensor (e.g., “Sensor” – Figure 4) providing continuous vibration data (e.g., “As shown in Fig. 4, we evaluate three time-domain input options, i.e., the RMS method, the Crest factor method, and a third method (labeled as 1), which is the raw data signal from the sensor.”/ “if we acquire a vibration signal per 2 s, we get 16 000 samples. Feature extraction significantly reduces this number. RMS and Crest factor gives their figure per selected period (e.g., 1 per 1 s of sampling). For FFT, the output data will be reduced to one-half, i.e., 8000 samples.”)”.


Regarding claim 16, Kreibich et al. disclose “the first detection parameter comprises one of a high sampling speed or a low sampling speed, and wherein the second detection parameter comprises the other of the high sampling speed or the low sampling speed” such as “Most MCM systems are partially based on vibration monitoring, where the sampling rate is related to the rotating speed and the number of significant harmonics, and is computed using the Nyquist–Shannon sampling theorem”- (page 4904, 2nd col., 2nd para.).

Thus, sampling rate is related to rotation speed, which is variable resulting rotation harmonics or speed harmonics (e.g., high or low sampling speed). 

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864